Per curiam.
This disciplinary matter is before the Court on Jason Todd Shwiller’s petition for the voluntary surrender of his license.
Shwiller admits that (1) he is facing an indictment in Fulton County on felony drug charges involving the possession of a large amount of cocaine, (2) he is facing felony drug charges in Douglas County, to which he has agreed to a negotiated guilty plea, (3) after his arrest in Douglas County, he revealed client secrets and confidences to police, (4) he missed scheduled court appearances on behalf of clients due to his being under the influence of illegal substances, (5) he has failed to communicate adequately with clients and opposing counsel due to his being under the influence of illegal substances, (6) he has used illegal substances with clients, and (7) he has obtained illegal substances from clients. He admits that these actions violated Rules 1.3, 1.6, and 1.7 (a) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d), and that the maximum penalty for the violations is disbarment.
We have reviewed the record and agree to accept Shwiller’s petition for voluntary surrender of his law license, which is tantamount to disbarment, see Bar Rule 4-110 (f). Accordingly, the name of Jason Todd Shwiller is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Shwiller is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.